                 2:19-cv-02669-SAL                Date Filed 04/20/20        Entry Number 28           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                Demetrius Smalls                                       )
                           Petitioner                                  )
                          v.                                           )    Civil Action No.      2:19-cv-02669-SAL
          Kenneth Nelson,Warden of Lee County                          )
                          Respondent                                   )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                  recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of             %, plus postjudgment interest at the rate of         %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
O other: Petitioner, Demetrius Smalls, shall take nothing of Respondent, Kenneth Nelson, Warden of Lee County, as to
the petition filed pursuant to 28 U.S.C. § 2254 and the petition is dismissed with prejudice and without an evidentiary
hearing. A certificate of appealability is denied.


This action was (check one):
 tried by a jury, the Honorable                           presiding, and the jury has rendered a verdict.

 tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Sherri A Lydon, United States District Judge, presiding. The Court having adopted
O the Report and Recommendation set forth by the Honorable Mary Gordon Baker, United States Magistrate Judge.

Date: April 20, 2020                                                       ROBIN L. BLUME, CLERK OF COURT


                                                                                                 s/H.Cornwell
                                                                                       Signature of Clerk or Deputy Clerk
